Citation Nr: 0721494	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  04-14 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to July 
1969, and from April 1971 to January 1974.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

The Board finds that the veteran's claim for entitlement to 
an increased evaluation for a lumbosacral strain must be 
remanded.  Under the Veterans Claims Assistance Act of 2000, 
VA has a duty to assist claimants to obtain evidence needed 
to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  Although 
the most recent VA outpatient treatment records contained in 
the claims file are dated in December 2004, none of them 
pertain to the veteran's back disorder; the only VA record to 
do so is the October 2002 VA examination report.  To that 
end, during the April 2007 video hearing before the Board, 
the veteran reported that he has received treatment for his 
back at two different VA medical facilities.  Inasmuch as the 
VA is on notice of the potential existence of additional VA 
records, these records must be obtained prior to any further 
appellate review of this case.  See Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992); see generally Murincsak v. Derwinski, 2 
Vet. App. 363, 372-73 (1992).  So that the claim may be 
adjudicated on all the evidence of record, and because VA has 
constructive possession of records detailing treatment at VA 
facilities, the RO must contact the veteran, request that he 
identify any additional treatment pertinent to the issue on 
appeal, and obtain any records he identifies that are not 
currently of record.

Additionally, the only VA examination afforded the veteran 
with regard to the issue on appeal was conducted in October 
2002, making those clinical findings almost five years old.  
The duty to assist includes a thorough and contemporaneous 
medical examination.  Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  With respect to disabilities of a joint, an 
examination must address the presence of additional 
functional loss due to weakness; fatigability; lack of 
coordination; restricted or excess movement of the joint; or, 
pain on movement.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2006); 
see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Although the veteran reported flareups of his lumbar spine 
disability, neither the October 2002 VA examination nor the 
October 2004 private evaluation comment on whether the 
increased symptomatology occurring during the flareups 
constitutes functional loss.  Similarly, although the 
veteran's spine range of motion is noted to be limited on 
both occasions, there is no evidence to show whether it is 
additionally limited by the above-cited factors.  To that 
end, the veteran has provided private treatment records from 
June 2003 to July 2004, and an October 2004 private 
orthopedic evaluation report, but this medical evidence is 
insufficient upon which to base an appellate decision because 
it does not contain the necessary clinical findings.  For 
these reasons, a new VA examination must be conducted.  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the veteran and 
afford him the opportunity to identify 
or submit any additional pertinent 
evidence in support of his claim. Based 
on his response, the RO must attempt to 
procure copies of all records which have 
not previously been obtained from 
identified treatment sources.  
Specifically, all VA outpatient 
treatment records pertaining to the 
veteran's service-connected back 
disorder, dating from 2002 to the 
present, from the Pembroke Pines and 
Dayton VA Medical Centers, must be 
obtained and associated with the claims 
file.  All attempts to secure this 
evidence must be documented in the 
claims file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain 
the efforts that the RO made to obtain 
those records; and (c) describe any 
further action to be taken by the RO 
with respect to the claim.  The veteran 
must then be given an opportunity to 
respond.

2. Once all records obtained through the 
above action have been associated with 
the claims file, the RO must make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an orthopedic examination to 
determine the current severity of his 
service-connected lumbosacral strain.  
The claims file, to include the records 
described above and the veteran's April 
2007 testimony before the Board, and a 
copy of this Remand must be made 
available to and reviewed by the 
examiner.

The orthopedic examiner must conduct 
range of motion studies on the 
lumbosacral spine, to specifically 
include forward flexion, extension, left 
and right lateral flexion, and left and 
right lateral rotation.  The examiner 
must note if there is anklyosis of the 
entire thoracolumbar spine, or whether 
the entire spine is fixed in flexion or 
extension.  The examiner must first 
record the range of motion observed on 
clinical evaluation, in terms of 
degrees.  

If there is clinical evidence of pain on 
motion, the orthopedic examiner must 
indicate the degree of motion at which 
such pain begins.  Then, after reviewing 
the veteran's complaints and medical 
history, the orthopedic examiner must 
render an opinion, based upon his or her 
best medical judgment, as to the extent 
to which the veteran experiences 
functional impairment, such as weakness, 
excess fatigability, incoordination, or 
pain due to repeated use or flareups, 
etc.  Objective evidence of loss of 
functional use can include the presence 
or absence of muscle atrophy and/or the 
presence or absence of changes in the 
skin indicative of disuse due to the 
service-connected lumbosacral strain.  
The examiner must also provide an 
opinion on whether the veteran's 
complaints of pain and any demonstrated 
limitation of motion are supported by 
the objective evidence of lumbosacral 
pathology.  The examiner must also 
provide an opinion on whether there are 
any neurological manifestations caused 
only by the veteran's lumbosacral 
strain.  

If an opinion cannot be provided without 
resort to speculation, it must be noted 
in the examination report.  A complete 
rationale for all opinions must be 
provided.  Any report prepared must be 
typed.

3.  The RO must notify the veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2006).  In the event that the veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

4.  The examination report must be 
reviewed to ensure that it is in 
complete compliance with the directives 
of this Remand.  If the report is 
deficient in any manner, the RO must 
implement corrective procedures.

5.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the veteran and 
his representative.  After the veteran 
and his representative have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

